DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US 6,714,413).  Regarding claim 1, Ghosh discloses (figure 2 and column 7, lines 10-14) a heat dissipation device comprising a vapor chamber unit (20); a heat pipe set (44) provided on an outer surface of the vapor chamber unit; a first fin set (47) provided on the outer surface of the vapor chamber unit (20) and sleeving the heat pipe set; and a second fin set (50,60) stacked on the first fin set (47) and sleeving the heat pipe set (44), wherein an arrangement direction of fins of the first fin set (47) is different from an arrangement direction of fins of the second fin set (40,60).  Regarding claim 15, Ghosh discloses that a thickness of the first fin set (47) extending from the outer surface of the vapor chamber unit is greater or less than a thickness of the second fin set (50,60) stacked on the first fin set. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5,7,8,9 and 11-15  are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,738,257) in view of Zhou et al. (US 2008/0314556A1).  Lai discloses (figures 3, 4 and 6) a heat dissipation device comprising a vapor chamber unit; a heat pipe set (41) provided on an outer surface of the vapor chamber unit (11,21); a fin set (51) sleeving the heat pipe set.  Regarding claim 1, Lai does not disclose the fin set comprises a first fin set provided on the outer surface of the vapor chamber unit so that a second fin set can stack on and the first fin set sleeves the heat pipe set.  Zhou discloses (figures 3-4 and 6) a heat dissipation unit that has a fin assembly (30) comprising a first fin set (36,38) disposed on the outer surface of the heat spreader (10) sleeving the heat pipe (20) and a second fin set (32) stacked on the first fin set and sleeving the heat pipe set (20) for a purpose of allowing the first fin set to provide support for the second fin set.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Zhou’s teaching in Lai device for a purpose of providing support for the fin assembly on the vapor chamber unit. Regarding claim 2, Lai discloses (figure 3) that the heat pipe set (41) including a plurality of first heat pipes (two heat pipes on the far right and left shown in figure 3) and a plurality of second heat pipes (other heat pipes from the first), and wherein the plurality of first heat pipes are provided on the outer surface on two opposite ends of the vapor chamber unit, and the plurality of second heat pipes are provided on the outer surface between the two opposite ends of the vapor chamber unit. Regarding claim 5, Lai does not disclose the first fin set partially covers and partially exposes the first and second heat pipes. Zhou discloses that the first set fin (36,38) partially covers and partially exposed the plurality of first heat pipe and the plurality of second heat pipe (20) for a purpose of providing support to the second fin set and allowing the first and second heat pipes to extend to the second fin set. It would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to use Zhou’s teaching in Lai’s device for a purpose providing support to the second fin set and allowing the first and second heat pipes to extend to the second fin set.
Regarding claim 7, Lai discloses (figure 4) that each of the plurality of first heat pipe or second heat pipe includes a pipe body and a closed end and an open end at two opposite end of the pipe body (41), and wherein at least one connector (25) is provided on the outer surface of the vapor chamber unit (11,21) for connecting the open end.
Regarding claim 8, Lai further discloses (figure 4) a chamber (19) formed inside the vapor chamber unit, and an internal pipe space formed inside the pipe body (41), wherein the internal pipe space is in communication with the chamber through the open and the connector (25). 
Regarding claim 9, Lai discloses (figure 4) that a capillary structure (46) located in the internal pipe space and extending into the chamber via an inner side of the connector.  
Regarding claim 11, Lai discloses a working fluid filled in the chamber and the internal space, wherein the working fluid is guided by the capillary structure to flow in the capillary structure. (It is inherently that the heat pipe contains a working fluid so that the working fluid can evaporate in the vapor chamber 19).
Regarding claim 12, Lai discloses (figure 4) that the open end extends axially along and radially outwards from the pipe body, such that an aperture of the open end is greater an aperture of the connector (25), and wherein a conical space (formed by an enlarged part at the end of the open end of tube 41) is formed between the open end, the connector and the outer surface once the open end is connected to the connector and contacting the outer surface of the vapor chamber unit.  
Regarding claim 13, Lai further discloses (figure 5) a solder joint (61) filled in the conical space to seal a junction between the open end and the connector.
 Regarding claim 14, Lai discloses (figure 5) that the vapor chamber unit (11,21) and the heat pipe set (41) are integrated formed (solder together). 
Regarding claim 15, the combination device of Lai in view of Zhou discloses that the first fin set (36,38) extending from the outer surface of the vapor chamber is less than a thickness of the second fin set (32) stacked on the first fin set. 

Claims 1-2,5,7-11 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20170356694A1) in view of Zhou et al. (US 2008/0314556A1).  Regarding claim 1, Tan discloses (figure 7) a heat dissipation device comprising a vapor chamber unit (16); a heat pipe set (112) provided on an outer surface of the vapor chamber unit; a fin set (15) sleeving the heat pipe set. Tan does not disclose the fin set comprises a first fin set provided on the outer surface of the vapor chamber unit so that a second fin set can stack on and the first fin set sleeves the heat pipe set.  Zhou discloses (figures 3-4 and 6) a heat dissipation unit that has a fin assembly (30) comprising a first fin set (36,38) disposed on the outer surface of the heat spreader (10) sleeving the heat pipe (20) and a second fin set (32) stacked on the first fin set and sleeving the heat pipe set (20) for a purpose of allowing the first fin set to provide support for the second fin set.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Zhou’s teaching in Tan’s device for a purpose of providing support for the fin assembly on the vapor chamber unit. Regarding claim 2, Tan discloses (figure 3) that the heat pipe set (112) including a plurality of first heat pipe and a plurality of second heat pipes (second heat pipes are heat pipes located in the middle portion and first heat pipes located near the edge of the vapor chamber unit), and wherein the plurality of first heat pipes are provided on the outer surface on two opposite ends of the vapor chamber unit, and the plurality of second heat pipes are provided on the outer surface between the two opposite ends of the vapor chamber unit.  Regarding claim 5, Zhou discloses that the first set fin (36,38) partially covers and partially exposed the plurality of first heat pipe and the plurality of second heat pipe (20) for a purpose of providing support to the second fin set and allowing the first and second heat pipes to extend to the second fin set. It would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to use Zhou’s teaching in Tan’s device for a purpose providing support to the second fin set and allowing the first and second heat pipes to extend to the second fin set.
Regarding claim 7, Tan discloses (figures 5 and 7) that each of the plurality of first heat pipe or second heat pipe includes a pipe body and a closed end (upper end) and an open end  (lower end) at two opposite end of the pipe body, and wherein at least one connector (111) is provided on the outer surface of the vapor chamber unit for connecting the open end. 
Regarding claim 8, Tan further discloses (figure 7) a chamber formed inside the vapor chamber unit, and an internal pipe space formed inside the pipe body, wherein the internal pipe space is in communication with the chamber through the open and the connector. 
Regarding claim 9, Tan discloses that a capillary structure located in the internal pipe space and extending into the chamber via an inner side of the connector.  

Regarding claim 10, the method of forming the device (formed by bending) is not germane to the issue of the patentability of the device itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the product in the product-by-process claim is the same as or obvious from the heat pipe of Tan. Furthermore, Tan discloses (figures 2d-2e) that the capillary structure (131) includes a first segment and a second segment, and wherein the first segment is located in the internal pipe space (inside 112) and a second segment includes a bend and extending one end of the first segment into the chamber (portion of wick 131 bent and extend into the vapor chamber, see figure 2F).

Regarding claim 11, Tan discloses (paragraph 46) a working fluid filled in the chamber and the internal space, wherein the working fluid is guided by the capillary structure to flow in the capillary structure. 
Regarding claim 14, Tan discloses (figures 2a-2i) that the vapor chamber unit and the heat pipe set are integrated formed (welded together, see paragraph 30 ). 
Regarding claim 15, the combination device of Tan in view of Zhou discloses that the first fin set (36,38) extending from the outer surface of the vapor chamber is less than a thickness of the second fin set (32) stacked on the first fin set. 

Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose that each of the holes of the first fin set is greater than a cross section of the pipe body (claim 3) and the height of the first heat pipe extending from the outer surface are greater than heights of the second heat pipe. (claim 4) and the second primary fin set completely covers portions of the plurality of second heat pipes exposed from the first fin set. (claim 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitajima et al. (US 20120002373A1) discloses a heat pipe type cooling device.
Ma et al. (US 2011/0127012A1) discloses a heat dissipation device.
Yang et al. (US 2008/0115914A1) discloses a heat dissipation device with heat pipes.
Davidson et al. (US 5,253,702) discloses an integral heat pipe heat exchanger.
Peng (US 7,509,996B2) discloses a heat dissipation device.
Agostini et al. (US 2020/0315064A1) discloses a method of forming a vapor chamber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763